 Fill in this information to identify your case:

 Debtor 1                 Jerome D Wenszell
                          First Name                        Middle Name           Last Name

 Debtor 2                 Susan A Wenszell
 (Spouse if, filing)      First Name                        Middle Name           Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number           19-24890
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing



Official Form Plan for the
Eastern District of Wisconsin
Chapter 13 Plan                                                                                                                                 10/17


 Part 1:        Notices

To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                          does not mean that the option is necessarily appropriate for you. Plans that do not comply with local rules
                          and judicial rulings may not be confirmable. Nothing in this plan controls over a contrary court order.

                          THIS FORM PLAN MAY NOT BE ALTERED OTHER THAN THE NONSTANDARD PROVISIONS IN PART 8
                          BELOW.
                          Nonstandard provisions set out elsewhere in this plan are ineffective.

                          In the following notice to creditors, you must check each box that applies.

To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                          You should read this plan carefully and discuss it with your attorney. If you do not have an attorney, you may wish to
                          consult one.

                          If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                          objection to confirmation. The objection must be filed within 28 days of the completion of the Section 341 Meeting of
                          Creditors. Failure to file a timely objection constitutes acceptance of the plan and its terms. The court will schedule a
                          hearing on any timely filed objections. The court may confirm this plan without further notice if no objection is filed. In
                          addition, a timely proof of claim must be filed in order to receive payments from the trustee under this plan.

                          Note to Secured Creditors: If your secured claim is not provided for in Part 3 below, no funds will be disbursed to
                          you by the trustee on your secured claim.

                          The following matters may be of particular importance. Debtors must check one box on each line to state whether
                          or not the plan includes each of the following items. If an item is checked as “Not included” or if both boxes
                          are checked, the provision will be ineffective even if otherwise provided for in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may                  Included                  Not Included
              result in a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                    Included                  Not Included
              interest, set out in Section 3.4
 1.3          Nonstandard provisions, set out in Part 8                                                    Included                  Not Included


 Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

        $103.56 per Month for 36 months
       Insert additional lines if needed.

       The plan may not provide for payments over a period that is longer than 60 months.



E.D. Wis. Form Plan                                                          Chapter 13 Plan                                           Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

                                       Case 19-24890-kmp                  Doc 9   Filed 05/31/19         Page 1 of 7
 Debtor              Jerome D Wenszell                                                    Case number     19-24890
                     Susan A Wenszell

      For OVER median income debtors, the plan must be 60 months or a shorter period that is sufficient to pay allowed nonpriority
      unsecured claims in full.

      For UNDER median income debtors, the debtor(s) must make sufficient periodic or other payments to enable the trustee to make
      the payments to creditors stated in this plan, regardless of the number of months indicated in this part of the plan. Thirty-six or
      more months after confirmation, the plan’s term will end when all holders of allowed nonpriority unsecured claims have received the
      payment amount or percentage stated in Part 5. Prior to 36 months after confirmation, the plan term will end when all holders of
      allowed claims have received the payment required by the plan and holders of nonpriority unsecured claims have been paid in full.
      The plan term will not end earlier than stated in this Part 2 if there is a creditor listed in § 4.5 of this plan that will receive less than
      full payment of its claim under 11 U.S.C. §§ 1322(a)(4) and 507(a)(1)(B).

2.2 Regular payments to the trustee will be made from future income in the following manner:

      Check all that apply:
              Debtor(s) will make payments pursuant to a payroll deduction order.
              Debtor(s) will make payments directly to the trustee.

      Please note: Debtors are responsible for any payments set forth in the plan or confirmation order that are not withheld under a
      payroll deduction order.

2.3 Income tax refunds.

      The debtor(s) will supply the trustee with a copy of each federal and state income tax return filed during the plan term within 14
      days of filing any return. The tax refunds received by the debtor(s) must be accounted for on Schedules I and J and, if applicable,
      Form 22-C-2.

2.4 Additional payments.
    Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 3,728.16 .


 Part 3:     Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

      Check one.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
             The debtor(s) will maintain payments during the case on the secured claims listed below by paying the claimant directly.
             For allowed secured claims provided for in the plan, the trustee will disburse payments on any arrearage sufficient to pay
             the arrearage in full, with interest, if any, at the stated rate. If the Interest rate on arrearage column is left blank, no
             interest will be paid. The trustee will disburse payment on any arrearage listed on a proof of claim filed before the filing
             deadline under Bankruptcy Rule 3002(c) or 3004, and amounts so listed control over any contrary amounts stated below
             as to the current installment payment and arrearage. The trustee will disburse amounts listed in the Monthly plan
             payment on arrearage column each month. If no amount is listed in the Monthly plan payment on arrearage column, the
             trustee will disburse payments to the creditors listed in this Part pro rata with other secured creditors that do not receive
             equal monthly payments. If a secured creditor obtains relief from the automatic stay as to collateral listed in this section,
             the trustee will cease payments to that creditor, and the plan will be deemed not to provide for secured claims based on
             that collateral.

           The final column includes only payments disbursed by the trustee rather than by the debtor(s).
 Name of Creditor Collateral               Current installment        Amount of Interest rate          Monthly plan                      Estimated
                                                     payment -        arrearage - on arrearage            payment on                           total
                                                  Disbursed by     Disbursed by (if applicable)             arrearage                    payments
                                                        Debtor Trustee (if any)                                                          by trustee
                                             (including escrow)




E.D. Wis. Form Plan                                                     Chapter 13 Plan                                            Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                                     Case 19-24890-kmp               Doc 9   Filed 05/31/19          Page 2 of 7
 Debtor              Jerome D Wenszell                                                         Case number   19-24890
                     Susan A Wenszell

                       228 North 72nd
                       Street Milwaukee,
                       WI 53213
                       Milwaukee County
                       2018 Property tax
                       statement lists
                       value as
                       $253,447.00,
 Land Home             minus 8% for cost
 Financial             of sale equals                                            Prepetition:
 Services LLC          $233,171.24                                   $2,400.00             $0.00        0.00%           $0.00                  $0.00
Insert additional claims as needed.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                  None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.

      Check one.
             None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.

Check one.
                        None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.

            Check one.
               None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6 Pre-confirmation adequate protection payments.

      Check one.
                        None. If “None” is checked, the rest of § 3.6 need not be completed or reproduced.

 Part 4:     Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in
    full without post-petition interest unless otherwise provided in the plan.

4.2 Trustee’s fees
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.50% of plan
    payments; and during the plan term, they are estimated to total $227.52.

4.3 Attorney's fees.

      The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,500.00.

4.4 Priority claims other than attorney’s fees and domestic support obligations as treated in § 4.5. The priority debt amounts
    listed on a filed proof of claim control over any contrary information or amounts listed in this section. Check one.
              None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
              The debtor(s) estimate the total amount of other priority claims to be $0.00 as detailed below.
 Name of Creditor                                                                     Estimated amount of priority unsecured claim
 IRS                                                                                                                            $0.00
 Wisconsin Department of Revenue                                                                                                $0.00
    Insert additional claims as needed.


E.D. Wis. Form Plan                                                          Chapter 13 Plan                                      Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy

                                     Case 19-24890-kmp                  Doc 9     Filed 05/31/19        Page 3 of 7
 Debtor              Jerome D Wenszell                                                    Case number     19-24890
                     Susan A Wenszell

4.5 Domestic support obligations. The priority debt amounts listed on a filed proof of claim control over any contrary amounts listed
    in this section.

      Check one or more.

                  None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:     Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the
      option providing the largest payment will be effective. Check all that apply.
              The sum of $
                  0 % of the total amount of these claims, an estimated payment of $ 0.00
              If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
              $ 0.00 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
              least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                  None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

                  None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:     Executory Contracts, Unexpired Leases, and Post-Petition Claims Filed Under § 1305

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
    executory contracts and unexpired leases are rejected. Check one.

                  None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



6.2 Post-petition claims filed under 11 U.S.C. § 1305. Check one.

         If any post-petition claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse no funds on any
      that claim.

         If any post-petition claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse funds on the
      claim. Debtor(s) will modify the plan if necessary to maintain plan feasibility.

 Part 7:     Vesting of Property of the Estate and Order of Distribution of Available Funds by the Trustee

7.1 Property of the estate will vest in the debtor(s) upon

      Check the applicable box:

               plan confirmation.
               entry of discharge (unless a debtor is not eligible for a discharge, in which case property of the estate will vest in the
               debtor(s) upon the filing of the Notice of Plan Completion on the docket by the trustee).
               other:

7.2 Order of distribution of available funds by the trustee after plan confirmation.

      Regular order of disbursement after trustee fees:

E.D. Wis. Form Plan                                                     Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                                     Case 19-24890-kmp               Doc 9   Filed 05/31/19          Page 4 of 7
 Debtor              Jerome D Wenszell                                                    Case number   19-24890
                     Susan A Wenszell


            Any equal monthly payments to secured creditors listed in Part 3, then

            all attorney’s fees listed in § 4.3, then

            all secured debt (paid pro rata) without equal monthly payments in Part 3 and lease arrearages in § 6.1, then

            all priority debt (paid pro rata) under § 1322(a)(2) in §§ 4.4 and 4.5, then

            all priority debt (paid pro rata) under § 1322(a)(4) in § 4.5, then

            all non-priority unsecured debt (paid pro rata) in Part 5, then

            any § 1305 claims in § 6.2.

Should the case be dismissed or converted to another chapter, the trustee will refund all funds on hand to the debtor(s).




E.D. Wis. Form Plan                                                     Chapter 13 Plan                                      Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy

                                     Case 19-24890-kmp               Doc 9    Filed 05/31/19       Page 5 of 7
 Debtor              Jerome D Wenszell                                                    Case number   19-24890
                     Susan A Wenszell



 Part 8:     Nonstandard Plan Provisions

8.1         Check "None" or List Nonstandard Plan Provisions
                   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 The pre-petition arrearage claim and post-petition mortgage payments of $2,400.00 will be treated through a mortgage
 modification under the Court's Mortgage Modification Mediation Program (MMM). If the mediation does not result in a
 mortgage modification curing the arrears, the Debtor(s) either will file a modified plan to pay the pre-petition arrearage and
 post-petition payments or surrender their interest in the real estate to with respect to the property located at 228 North 72nd
 Street, Milwaukee, WI 53213.

 Debtors will pay into the Plan the non-exempt potion of proceeds from collection of any accounts receivable owed from sale
 of JWE, Inc. a/k/a J Wenszell Enterprises, Inc.

 Debtors will pay into the Plan the non-exempt portion of any proceeds received pertaining to their claim against the Metro
 Atlanta Rail Transit Authority (MARTA) arising from the incident of August, 2018.


 Part 9:     Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney
for the Debtor(s), if any, must sign below.

 X     /s/ Jerome D Wenszell                                             X   /s/ Susan A Wenszell
       Jerome D Wenszell                                                     Susan A Wenszell
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on May 31, 2019                                              Executed on May 31, 2019

 X     /s/ David G. Kingstad                                             Date May 31, 2019
       David G. Kingstad 1011206
       Signature of attorney for Debtor(s)

By filing this document, each debtor, if not represented by an attorney, or the attorney for each debtor also certifies that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Official Form Plan for the
Eastern District of Wisconsin, other than any nonstandard provisions included in Part 8.




E.D. Wis. Form Plan                                                     Chapter 13 Plan                                      Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy

                                     Case 19-24890-kmp               Doc 9   Filed 05/31/19          Page 6 of 7
 Debtor              Jerome D Wenszell                                                    Case number   19-24890
                     Susan A Wenszell

                                        Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts
set out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                       $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total):                                                                               $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                          $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                $0.00

 e.    Fees and priority claims (Part 4, total):                                                                                    $3,727.52
 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                       $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                      $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                 $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, total)                                                       $0.00

 j.    Nonstandard payments (Part 8, total)                                                             +                                 $0.00


 Total of lines a through j                                                                                                         $3,727.52




E.D. Wis. Form Plan                                                     Chapter 13 Plan                                      Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy

                                     Case 19-24890-kmp               Doc 9   Filed 05/31/19        Page 7 of 7
